Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 1 of 7 PageID: 146




NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  STEPHANIE JONES,

                           Plaintiff,                     Civil Action No: 20-6312(SDW)(LDW)

  v.                                                      OPINION
  FOX ROTHSCHILD LLP and IAN W.
  SIMINOFF,
                                                          October 21, 2020
                           Defendants.



 WIGENTON, District Judge.

            Before this Court are Defendant Fox Rothschild LLP (“Fox”) and Defendant Ian W.

 Siminoff’s (“Siminoff”) Motions to Dismiss Plaintiff Stephanie Jones’ (“Plaintiff” or “Jones”)

 Complaint pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Jurisdiction is proper

 pursuant to 28 U.S.C. §§ 1331 and 1367. Venue is proper pursuant to 28 U.S.C. § 1391. This

 opinion is issued without oral argument pursuant to Rule 78. For the reasons stated herein, the

 Motions to Dismiss are GRANTED.

       I.      BACKGROUND AND PROCEDURAL HISTORY

            At all relevant times, Plaintiff, a California resident, worked in Fox’s Morristown, New

 Jersey office (the “New Jersey Office”) as a Legal Administrative Assistant. (D.E. 2 ¶¶ 12, 17-

 22.) Fox is a Pennsylvania based limited liability partnership with offices in Pennsylvania, New

 Jersey and New York. (Id. ¶¶ 13-14.) Siminoff was an attorney working in Fox’s New Jersey

 Office in the Labor & Employment department. (Id. ¶¶ 15-16, 20.) Plaintiff first began working



                                                   1
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 2 of 7 PageID: 147




with Siminoff in 2007, and found him “difficult and demanding” to work with. (Id. ¶¶ 19-21.)

Beginning in 2014, however, Plaintiff alleges that Siminoff began engaging in inappropriate sexual

discussions, sending her sexually explicit text messages, and forcibly touching her breasts and

genitals. (Id. ¶¶ 26-41.) All of these incidents took place in New Jersey, with the exception of

some of the text messages which Siminoff allegedly sent from New York, but which Plaintiff

received in New Jersey. Plaintiff’s complaints to the Office Administrator at the New Jersey

Office, Elli Albert (“Albert”), were rebuffed and Albert told Plaintiff “that if she was unhappy at

Fox, she should look for another job.” (Id. ¶¶ 25-27.) 1 Defendant was terminated from her

employment on June 21, 2017. (Id. ¶ 12.)

         On December 19, 2019, Plaintiff filed suit in the United States District Court for the

Southern District of New York (“SDNY”) alleging that defendants discriminated against her on

the basis of her sex in violation of her rights under federal, state, and city law. (D.E. 2.) On May

18, 2020, the case was transferred to this District upon a finding that venue was improper because

the “dispute has no significant ties to” the SDNY. (D.E. 36 at 1.) The claims currently before this

Court are: violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

VII”) (Count One); violation of the New York State Human Rights Law (“NYSHRL”), N.Y. Exec.

Law. §§ 290-301 (Count Two); violation of the New York City Human Rights Law (“NYCHRL”),

N.Y. City Admin. Code § 8-101–8-131 (Count Three); violation of the New Jersey Law Against

Discrimination (“NJLAD”), N.J.S.A. 10-5:1 et seq. (Counts Four and Five); assault & battery

(Count Six against Siminoff only) 2; negligent infliction of emotional distress (“NIED”) (Count


1
 Albert allegedly also failed to properly investigate Plaintiff’s sexual harassment claims against another attorney,
Michael Barabader. (Id. ¶ 42-45.) Barabader is not a party to this suit.
2
 Beginning with Count Six, the counts of the Complaint are mis-numbered, because two claims were labeled as
Count Five. This Court identifies the counts in their proper order.


                                                           2
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 3 of 7 PageID: 148




Seven); intentional infliction of emotional distress (“IIED”) (Count Eight); and negligent

supervision and retention (Count Nine against Fox only). (D.E. 2 at 15-20.) Defendants moved

to dismiss and all briefing on the motions were timely filed. (D.E. 42-44, 49, 50, 52, 53.)

    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of

Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than

a blanket assertion, of an entitlement to relief”).

          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the

allegations in a complaint are “plausible” is “a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct,” the




                                                      3
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 4 of 7 PageID: 149




complaint should be dismissed for failing to “show[] that the pleader is entitled to relief” as

required by Rule 8(a)(2). Id.

    III.      DISCUSSION

           A. Claims Against Fox

           Fox does not seek to dismiss Count One of the Complaint for violations of Title VII.

Further, Plaintiff has agreed to voluntarily withdraw “her IIED and negligence claims” against this

defendant (Counts Seven, Eight, and Nine). (D.E. 49 at 4.) Therefore, this Opinion addresses only

the viability of the remaining three claims pending against Fox. 3

                  1. Counts Two & Three: NYSHRL and NYCHRL

           Plaintiff first seeks to hold Fox liable under the New York State and City human rights

statutes which permit plaintiffs to sue for discrimination on the basis of “race, color, religion, sex,

or national origin.” Farmer v. Shake Shack Enter., LLC, Civ. No. 19-9425, 2020 WL 4194860, at

*6 (S.D.N.Y. July 21, 2020) (citing Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 87

(2d Cir. 2015)). 4 A party seeking to raise claims under the NYSHRL or NYCHRL must “plead

and prove” that a defendant’s allegedly wrongful conduct “had an impact” on them in New York

State and New York City, respectively. See Hoffman v. Parade Publ’ns, 933 N.E.2d 744, 746-48,


3
  As an initial matter, this Court will not consider Plaintiff’s declaration filed in response to Defendants’ motions to
dismiss/transfer venue in the SDNY. (See D.E. 23.) Generally a court may only consider the contents of the complaint
on a 12(b)(6) motion to dismiss, and although the Third Circuit has held that “a court may consider certain narrowly
defined types of material without converting the motion” to one for summary judgment, In re Rockefeller Ctr. Props.
Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) that material is limited to documents “integral to or explicitly relied upon
in the complaint,” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (internal citations
omitted, emphasis in original); see also In re Lipitor Antitrust Litig., 868 F.3d 231, 249 (3d Cir. 2017), or matters of
public record, Chugh v. W. Inventory Servs., Inc., 333 F. Supp. 285, 289 (D.N.J. 2004). Because Plaintiff’s declaration
is not referenced in the Complaint (and, in some instances, directly contradicts the documentary evidence, (see D.E.
36 at 3 n.1)), nor is it a matter of public record, it will not be considered.
4
  The NYSHRL and NYCHRL use the same analytic framework, but the NYCHRL “contains, as to some elements,
more liberal pleading and proof standards.” Farmer, 2020 WL 4194860 at *8; see also Deveaux v. Skechers USA,
Inc., Civ. No. 19-9734, 2020 WL 1812741, at *5 (S.D.N.Y. Apr. 9, 2020.)


                                                            4
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 5 of 7 PageID: 150




746 (N.Y. 2010) (rejecting claims of a non-resident plaintiff who worked outside of and had only

a “tangential connection to” New York); Germano v. Cornell Univ., Civ. No. 03-9766, 2005 WL

2030355, at *5 (S.D.N.Y. Aug. 17, 2005) (dismissing NYCHRL claim where plaintiff “felt the

impact of [the alleged] discrimination” outside of the City of New York); Salvatore v. KLM Royal

Dutch Airlines, Civ. No. 98-2450, 1999 WL 796172, at *17 (S.D.N.Y. Sept. 30, 1999) (dismissing

NYCHRL claims where “remarks and conduct may have originated within the boundaries of New

York City” but where plaintiffs “failed to allege that the whole or substantial part of the

discrimination occurred in” the City and “the impact of the conduct . . was felt on their

employment” outside of the City); Benham v. eCommission Solutions, LLC, 118 A.D.3d 605, 606

(N.Y. Sup. Ct. 1st Dep’t 2014) (rejecting plaintiff’s claim where “the alleged conduct occurred

while plaintiff was physically situated outside of New York, none of her concrete allegations of

harassing behavior or other discriminatory conduct had the ‘impact’ on plaintiff in New York

required to support claims under the State and City HRL”).

       Plaintiff is not a resident of New York State or New York City. Further, she worked in

Fox’s New Jersey Office, and all of the allegedly wrongful conduct occurred in New Jersey. The

fact that Siminoff may have sent her texts while he was in New York is insufficient to create the

connection to New York required by the State and City’s respective human rights laws. Therefore,

Counts Two and Three of the Complaint will be dismissed.

              2. Count Four: NJLAD

       “The statute of limitations for claims arising under the [NJLAD] is two years.” Shepherd

v. Hunterdon Dev. Ctr., 803 A.2d 611, 621 (N.J. 2002); Montells v. Haynes, 627 A.2d 654, 655

(N.J. 1993); N.J.S.A. 2A:14-2 (providing that “every action at law for an injury to the person

caused by a wrongful act, neglect or default of any person within this State shall be commenced



                                               5
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 6 of 7 PageID: 151




within two years next after the cause of any such action shall have accrued”). Plaintiff’s

employment with Fox ended on June 21, 2017, and she alleges no improper conduct after that

time. Her Complaint, however, was not filed until December 18, 2019. Consequently, Plaintiff’s

NJLAD claim is time-barred and will be dismissed with prejudice. 5

         B. Claims Against Siminoff

         For the reasons stated above, Plaintiff’s NYSHRL (Count Two), NYCHRL (Count Three),

and NJLAD (Count Five) claims against Siminoff will also be dismissed. Plaintiff has voluntarily

withdrawn her NIED claim against Siminoff (Count Seven). (See D.E. 50 at 5.)

             1. Count One: Title VII

         Under Title VII, employers are prohibited from discharging or otherwise discriminating

against individuals with respect to compensation, terms, conditions, or privileges of employment,

based on their membership in a protected class. 42 U.S.C. § 2000e-2(a). However, “Third Circuit

jurisprudence is clear that individual employees, including supervisors, are not subject to liability

under” the statute. Rich v. New Jersey, Civ. No. 14-2075, 2015 WL 2226029, at *10 (D.N.J. May

12, 2015); see also Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1078 (3d Cir.

1996) (stating that “Congress did not intend to hold individuals liable under Title VII”). Siminoff

was, at all relevant times, an employee of Fox and, as a result, is immune from liability under Title

VII. Count One of the Complaint must be dismissed with prejudice.

             2. Counts Six & Eight (Assault & Battery, IIED)

    Under New Jersey law, claims for intentional torts including assault & battery and IIED are

subject to a two-year statute of limitations. See N.J.S.A. 2A: 14-2(a); Kachur v. WMC Mortg



5
  There is no merit to Plaintiff’s argument that the statute of limitations under N.J.S.A. 2A:14-2 has been expanded
from two to seven years for NJLAD claims. (See D.E. 49 at 3-4.)


                                                          6
Case 2:20-cv-06312-SDW-LDW Document 54 Filed 10/21/20 Page 7 of 7 PageID: 152




Corp., Civ. No. 18-15111, 2019 WL 3814719, at *4 (D.N.J. Aug. 14, 2019) (applying a two-year

statute of limitations to claim of IIED); Long v. Robinson, Civ. No. 00-3369, 2001 WL 36647349,

at *6 (D.N.J. Dec. 18, 2001) (applying two-year statute of limitations to a claim for assault). Under

New York law, claims for these torts must be brought within one year from the date of accrual.

See N.Y.C.P.L.R. § 215(3); Ashjari v. Nynex Corp., 182 F.3d 898 (2d Cir. 1999) (applying one-

year statute of limitations to claim for assault & battery); Neufeld v. Neufeld, 910 F. Supp. 977,

981 (S.D.N.Y. 1996) (recognizing that claims for IIED are subject to a one-year limitations

period). Plaintiff’s Complaint does not allege any wrongful conduct after her termination in June

2017. Thus, under either state’s law, Plaintiff’s claims, brought in December 2019, are time-

barred. Counts Six and Eight will be dismissed with prejudice.

    IV.      CONCLUSION

          For the reasons set forth above, Defendants’ Motions to Dismiss are GRANTED. Plaintiff

shall have thirty (30) days within which to file an amended complaint. 6 An appropriate order

follows.

                                                                 ___/s/ Susan D. Wigenton_____
                                                                 SUSAN D. WIGENTON, U.S.D.J.




Orig:             Clerk
cc:               Leda D. Wettre, U.S.M.J.
                  Parties




6
  Plaintiff informally requests leave to amend in her opposition papers to both motions. (See generally D.E. 49, 50
(citing Rule 15(a) providing that leave to amend should be “freely given when justice so requires”).) Plaintiff’s request
is denied as to Counts Four through Nine which have been dismissed with prejudice. Leave to amend is granted only
as to Counts One (as to Fox only), Two and Three.


                                                           7
